               Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 1 of 6




 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
 3   Nevada Bar No. 11290
     asurur@lawhjc.com
 4

 5            HALL JAFFE & CLAYTON, LLP
                     7425 Peak Drive
 6               Las Vegas, Nevada 89128
                      (702) 316-4111
 7                  Fax (702) 316-4114

 8   Attorney for Defendant
     Lowe’s Home Centers, LLC
 9

10                                  UNITED STAES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   MAURICE MOREHEAD, AND SHERYL                       Case No.: 2:18-cv-01074-RFB-EJY
     MOREHEAD,
13                                                           STIPULATION AND ORDER TO
                               Plaintiff,                        EXTEND DISCOVERY
14                                                                  (7th Request)
                vs.
15
     LOWE’S HOME CENTERS, LLC, DOES I
16   THROUGH 20; AND ROE BUSINESS
     ENTITIES 1-20, INCLUSIVE,
17
                               Defendants.
18

19              Pursuant to Fed R. Civ. P. 6, Fed. R. Civ. P. 26, LR IA 6-1, LR IA 6-2, LR 7-1, and

20   LR 26-4, the parties stipulate and agree that there is good cause to extend the discovery

21   deadlines in the operative discovery plan [ECF No. 30], as set forth below.

22   1.        Pursuant to LR 26-4(a), the parties stipulate that the following discovery was

23             completed:

24            The parties served initial and supplemental disclosures pursuant to Rule 26(a)(1).

25            Lowe’s Home Centers, LLC (“Lowes”) responded to written discovery served by

26             Plaintiffs.

27            Plaintiff Maurice Morehead responded to written discovery served by Lowes.

28            Lowes served about 66 subpoenas to obtain records from Mr. Morehead’s prior and

                                                       1
              Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 2 of 6




 1            current medical providers and his prior employers.

 2           Maurice Morehead underwent a Rule 35 examination with a neuropsychologist and a

 3            neurosurgeon.

 4           The parties designated initial and rebuttal experts.

 5           Plaintiffs completed the depositions of Charlotte Leslie, Stacie Ford, Michael White,

 6            Alnisha Grimes/Bloyer

 7           Lowes completed the depositions of Maurice Morehead, Sheryl Morehead, Dr. Gregory

 8            Douds, Dr. Craig T. Tingey, Dr. Daniel Kokmeyer, Dr. Stuart Kaplan, Dr. Eric

 9            Biesbroeck, M.D., Dr. Jeffrey Gross

10   2.       Pursuant to LR 26-4(b), the parties stipulate that they need to complete the following

11            discovery:

12           Lowes needs to complete the following depositions:

13                o Enrico Fazzini, D.O.

14                o Avaraham Schweiger, Ph.D.

15                o Shawn Lustig

16           Additional discovery as needed if new information is revealed in these remaining

17            depositions

18           Any other discovery permitted by the Federal Rules of Civil Procedure, the stipulation

19            of the parties, or the order of the court

20   3.       Pursuant to LR 26-4(c), the parties stipulate an extension is needed for the following

21            reasons:

22            This is a personal injury action in which Plaintiff Maurice Morehead is claiming over

23   $400,000 in past medical specials and over $1.1 million in future medical expenses (present

24   value). Mr. Morehead claims injuries to his hand, knee, cervical spine, lumbar spine, head,

25   and brain. He has undergone surgeries on the hand, knee, and lumbar spine and claims

26   permanent cognitive deficits. The parties have completed a substantial amount of discovery to

27   date.

28            On August 3, 2020, the parties obtained an order extending discovery to complete

                                                          2
           Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 3 of 6




 1   remaining, critical expert depositions. ECF No. 30. The extension was obtained because of the

 2   impact of the coronavirus pandemic on this discovery. The stipulation and order filed on

 3   August 3, 2020 outlines specific problems encountered for these experts. Unfortunately, and

 4   despite best efforts, the parties were unable to complete three depositions before October 16,

 5   2020, for varying reasons stemming from the coronavirus outbreak. Lowe’s was, however,

 6   able to complete the depositions of Dr. Biesbroeck and Dr. Gross. The issues encountered

 7   with completing the three outstanding depositions are summarized below.

 8         Shawn Lustig is an EMT in Henderson, Nevada, but he lives in Washington state and

 9   travel to Nevada for work. After weeks of service attempts and calls with the Henderson City

10   attorney, Lowe’s was able to serve Mr. Lustig with a deposition subpoena within the

11   discovery period. Mr. Lustig, however, was not available on the noticed date of October 16,

12   2020, and his deposition needed to be rescheduled.

13         Enrico Fazzini, D.O. (a neurologist) and Avaraham Schweiger, Ph.D. (a

14   neuropsychologist) are in New York, New York. These treating physician experts have been

15   disclosed as medical experts for Plaintiff’s traumatic brain injury claim. Given the nature of

16   scope of these witnesses’ role, Lowe’s preferred to take these depositions in person in New

17   York. Lowe’s initially briefly delayed obtaining new deposition dates as restrictions in certain

18   places started to ease with the plan to schedule these depositions in person. But when it started

19   to become more evident restrictions were being lifted at a slower pace or reimplemented,

20   Lowe’s agreed that Dr. Fazzini could be deposed by remote means. Dr. Fazzini, however, was

21   originally not available until August 21, 2020. Dr. Fazzini then notified counsel that he was

22   not available August 21 and provided dates in October. Lowe’s intended to depose Dr. Fazzini

23   in October, but an unexpected event precluded the deposition from going forward in October.

24   On October 1, Lowe’s counsel scheduled to depose Dr. Fazzini learned that a very close

25   family member was diagnosed with a terminal illness and counsel unexpectedly had to travel

26   back and forth between Las Vegas and California for most of the month of October.

27         Counsel needed to meet and confer to discuss realistic new deposition dates for these

28   two experts, as well as to discuss the increasing coronavirus infection rates and logistics for

                                                     3
          Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 4 of 6




 1   deposing the neuropsychological expert Dr. Schweiger by remote means. Indeed, there is a lot

 2   of up front work that needs to be done to obtain Dr. Schweiger’s complete file, organize it,

 3   and prepare workable exhibit to his deposition for circulation in advance of any remote

 4   deposition. In additional to Lowe’s counsel’s unexpected event, Plaintiffs’ counsel was

 5   moving from Utah to Washington. These two events delayed counsel’s meet and confer

 6   conference to develop an agreed upon plan for completing these two critical, remaining expert

 7   depositions by remote means. Counsel were finally able to meet and confer on November 13,

 8   2020. Counsel then prepared this stipulation.

 9         This constitutes good cause to extend the discovery deadlines. Since the last extension,

10   Lowe’s completed the depositions of two Las Vegas based experts. Completing the New York

11   based expert witnesses’ depositions also became impossible due to the witnesses’ very limited

12   availability, the changing nature of restrictions in Nevada and New York, an unexpected

13   terminal illness of a family member of Lowe’s counsel, and Plaintiffs’ counsel’s move

14   between states. The parties have exercised due diligence in completing expert depositions but

15   now require more time to complete the deposition of two experts and one witness who was not

16   available on his noticed deposition date of October 31, 2020.

17         The parties can also demonstrate excusable neglect for the timing of this submission.

18   While aware of the need to extend discovery to complete three depositions, the parties delayed

19   submitting this stipulation until counsel was available to have a meaningful meet and confer

20   about realistic deposition dates and to work out logistical challenges in conducting a remote

21   deposition of a neuropsychological expert. This meet and confer was not able to be held until

22   November 13, 2020, because defense counsel’s availability was limited while she was

23   handling a family emergency and Plaintiffs’ counsel’s availability was limited while he was

24   moving his family to a new state. The parties reasonably delayed in submitting this stipulation

25   in part because they wanted to provide the court a realistic time frame for completion of these

26   depositions and were unable to calculate new deadlines until they could meet and confer.

27         This extension is made in good faith and will not unreasonably delay the resolution of

28   this action. The extension is also necessary to allow the parties to complete meaningful

                                                     4
           Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 5 of 6




 1   discovery and, after this critical discovery is completed, to prepare dispositive motions that

 2   may narrow the issues for trial.

 3         When proposing these new deadlines, the parties have taken into consideration their

 4   availability, witness availability, and intervening holidays that impact witness availability.

 5   This is also a civil action with e jury demand and the parties presently expect trial will last

 6   three weeks due to the number of witnesses and the current triable issues. The parties do not

 7   believe that the requested extension will impact bringing this matter to trial in a timely

 8   manner.

 9   4.    Pursuant to LR 26-4(d), the parties stipulate to the following proposed schedule for

10         completing all remaining discovery:

11          1.     Extend the discovery cut-off deadline from 10/16/2020 to 1/29/2021;

12          2.     Extend the date to file dispositive motions from 11/16/2020 to 2/26/2021; and

13          3.     Extend the date to file the Joint Pre-Trial Order from 12/16/2020 to 3/26/2021. If

14   dispositive motions are filed, the joint pretrial order is due thirty (30) days from the entry of the

15   court’s ruling on the motions.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       5
          Case 2:18-cv-01074-RFB-EJY Document 32 Filed 11/17/20 Page 6 of 6




 1          4.    Fed. R. Civ. P. 26(a)(3) Disclosures and objections must be included in the Joint

 2   Pre-Trial Order.

 3

 4   Dated: November 16, 2020.                         Dated: November 16, 2020.

 5   HALL JAFFE & CLAYTON, LLP                         STUCKI INJURY LAW

 6   By: /s/Ashlie L. Surur                            By: Kyle A. Stucki
     Steven T. Jaffe, Esq.                             Kyle A. Stucki, Esq.
 7   Nevada Bar No. 7035                               Nevada Bar No. 12646
     Ashlie L. Surur, Esq.                             1980 Festival Plaza Dr., Ste. 300
 8   Nevada Bar No.11290                               Las Vegas, Nevada 89135
     425 Peak Drive                                    Attorneys for Maurice Morehead & Sheryl
 9   Las Vegas, Nevada 89128                           Morehead
     Attorney for Lowe’s Home Centers, LLC
10

11                                             ORDER

12         IT IS SO ORDERED.

13

14
                                        UNITED STATES DISTRICT COURT JUDGE
15

16                                                      November 17, 2020
                                        DATED:
17

18

19

20

21

22

23

24

25

26

27

28

                                                   6
